Citation Nr: 0305657	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  98-10 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for peripheral retinal 
degeneration of the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from September 1992 to 
September 1996.

This appeal originates from a March 1998 rating decision in 
which the RO denied the veteran's claim for service 
connection for peripheral retinal degeneration of the left 
eye.  The veteran submitted a notice of disagreement with the 
decision in April 1998, and a statement of the case was 
issued in May 1998.  The veteran perfected his appeal to the 
Board of Veterans' Appeals (Board) in June 1998.  In February 
and September 2000, the Board remanded this matter to the RO 
for further evidentiary development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no competent medical evidence that links the 
veteran's post-service diagnosis of peripheral retinal 
degeneration of the left eye to service.  


CONCLUSION OF LAW

The criteria for service connection for peripheral retinal 
degeneration of the left eye are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for service connection for retinal 
degeneration, left eye, has been accomplished.

As evidenced by the May 1998 statement of the case and the 
May 2000 and January 2003 supplemental statements of the 
case, the veteran has been furnished the pertinent laws and 
regulations governing the claim and the reasons for the 
denial.  Hence, the Board finds that he has been given notice 
of the information and evidence needed to substantiate the 
claims and has been afforded opportunities to submit such 
information and evidence.  The Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  Pursuant to a Board 
remand in February 2000, the RO sent the veteran a letter in 
March 2000 asking that he furnish a written opinion from his 
ophthalmologist that links his current peripheral retinal 
degeneration of the left eye to service.  Moreover, the 
January 2003 supplemental statement of the case includes 
citation to a pertinent regulation promulgated pursuant to 
the VCAA, and explains the outcome of RO's efforts to obtain 
any VA treatment records.  

The Board also finds that all necessary development has been 
accomplished.  There is no outstanding request for a hearing.  
Moreover, the RO has made reasonable and appropriate efforts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim.  In addition to arranging for the 
veteran to undergo VA examination, numerous attempts were 
made to obtain any outstanding VA medical records, to include 
a February 1997 VA examination report from the VA medical 
center (VAMC) in Buffalo, New York, that the veteran informed 
the RO of.  The VAMC in Buffalo responded to the RO in 
January 2003 that it had no such records.  Significantly, 
neither the veteran nor his representative has since 
contended, and the record does not otherwise indicate, that 
there are existing records necessary for a fair adjudication 
of the claim on appeal that have not been obtained.  In fact, 
in the March 2003 Written Brief Presentation to the Board, 
the veteran's representative indicated that the RO had taken 
all appropriate actions requested in the Board's September 
2000 remand. 

Under these circumstances, the Board finds that adjudication 
of the claims on appeal at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran 's service medical records do not reveal show 
that he was treated for or diagnosed as having peripheral 
retinal degeneration of the left eye; only that he had 
refractive error of the left eye and compound myopic 
astigmatism.  Compensation is not payable for congenital or 
developmental defects, to include refractive error of the 
eye, as such are not diseases or injuries within the meaning 
of applicable legislation.  38 C.F.R. § 3.303(c).  Rather, 
the veteran contends that his currently diagnosed eye 
disability, peripheral retinal degeneration of the left eye, 
became manifest within one year of his discharge from 
service, and therefore, presumptive service connection should 
apply.  The Board points out, however, that notwithstanding 
this contention, peripheral retinal degeneration is not one 
of the chronic disabilities for which presumptive service 
connection is available.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  Therefore, 
the veteran's claim for service connection must be 
substantiated by medical evidence that links his present 
peripheral retinal degeneration of the left eye to service.

The purpose of the Board's remand in March 2001 was to 
attempt to obtain medical clarification as to whether the 
veteran's post-service diagnosis of peripheral retinal 
degeneration, left eye, was related to service.  This was in 
view of the veteran's statement in his May 1998 substantive 
appeal that a "board certified ophthalmologist" had 
informed him that his left eye condition did not "just show 
up", but had an "incubation period" prior to its 
diagnosis.  Medical evidence that was of record at that time 
included a VA examination report dated in November 1996 
showing that the veteran had no defects in his left eye 
except for refractory error, and an August 1997 VA 
examination record showing that he had retinal degeneration 
of the left eye.

Accordingly, and as previously noted, the RO informed the 
veteran in March 2000 that he should furnish a written 
opinion from his ophthalmologist that provided the requisite 
link between his current peripheral retinal degeneration of 
the left eye and service.  The veteran did not thereafter 
submit such a report.  Moreover, based on the veteran's 
report that he had been examined at the Buffalo VAMC, in 
February 1997 at which time he was found to have peripheral 
retinal degeneration of the left eye, the RO made numerous 
attempts to obtain this report (see September 2000 Board 
remand), in addition to any other outstanding records.  
However, the Buffalo VAMC informed the RO in January 2003 
that there were no records on file regarding the veteran.

The Board has considered the veteran's assertions that his 
peripheral retinal degeneration of the left eye is related to 
service.  However, as a layperson without the appropriate 
medical training and expertise, he simply is not competent to 
offer a probative opinion on a medical matter, such as the 
etiology of a disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

In the absence of medical evidence to support the claim, the 
appeal must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the competent evidence neither 
supports, nor is in relative equipoise on, the alleged 
relationship between current eye disability and service, that 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  


ORDER

Service connection for peripheral retinal degeneration of the 
left eye is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

